Citation Nr: 1508500	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2000 to April 2003.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is part of her claims file.  After the hearing, the record remained open for sixty days for the Veteran to provide additional evidence.  In February 2014, at the request of the Veteran's attorney, the Board extended this period by an additional sixty days.  Before the end of this period, the Board received a written psychiatric evaluation dated January 2014, together with a signed waiver of the Veteran's right to have the RO consider this evidence in the first instance.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reveals that when the Veteran first filed for VA pension benefits, it was determined that she was not in receipt of Social Security benefits.  Most recently, a medical review conducted for her attorney indicates that she is in receipt of Social Security Disability benefits, reportedly due to psychiatric impairment.  Those records should be obtained for review as they may be probative as to the issue on appeal.

Additionally, in requesting a prior opinion, a VA examiner noted that there did not appear to have been pre-service treatment, although there did appear to be some pre-service symptoms.  The record contains a March 2010 initial psychiatric assessment for the MDI Behavioral Health Center, by Dr. Risser.  That document notes historically that this physician had seen the appellant in 1999 for a couple of months, before she left the state.  It is also noted historically that she had numerous psychiatric hospitalizations in the past, starting in adolescence for cutting and overdoses.  Reportedly she also had been diagnosed with postpartum depression and PTSD.  It is unclear whether Dr. Risser may have earlier records or any record of the treatment rendered.  Such records may be pertinent to this claim and may be pertinent to offering a more complete etiology opinion.

Thereafter, and whether or not records are obtained, records should be sent to a psychiatric examiner who has not previously reviewed the records or treated the Veteran for additional review and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims folder a copy of any Social Security Disability determination, to include the medical records used in making the determination.  All attempts to obtain records should be noted in the claims folder.

2.  Contact Dr. Risser to ascertain whether he has any records of treatment of the Veteran in 1999.  He might also provide a report of any treatment that he rendered if he has a memory of the treatment rendered.  He should also be asked to identify the location of any pre-service hospitalizations if he knows the location.  The record should contain documentation of all attempts to contact Dr. Risser and obtain any pertinent records.

3.  Contact the appellant and ask that she provide information concerning any pre-service hospitalizations.  She should identify pertinent locations and approximate dates of treatment, if possible, and provide releases so that the records might be sought.  All attempts to obtain this information should be documented in the claims folder.

4.  Send all records, including any obtained pursuant to the above, to a psychiatric examiner who has not previously examined the Veteran.  The examiner is requested to review all records, including those now on file and respond to the following:

(a) What is the most appropriate psychiatric disorder at this time?
(b) Is there unequivocal evidence that this or any other acquired psychiatric disorder existed prior to entry into service?
(c) If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?
(d) If not, is it as least as likely as not (50 percent probability or higher) that the disorder had its onset during service or is related to in-service event or occurrence?
(e) Does the evidence support a diagnosis of PTSD?
(f) If so, please identify the stressor(s) that support(s) the diagnosis.
(g) If not, please discuss the other records which contain a diagnosis of PTSD, including the recently submitted medical statement.

A comprehensive medical rationale is requested in response to all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.

5.  Readjudicate the instant claim.  To the extent benefits sought are not granted, the Veteran and her representative should be provided a supplemental statement of the case and a reasonable opportunity to respond thereto.  Thereafter the matter should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




